Citation Nr: 1451653	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-24 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a heart disorder (claimed as cardiac arrhythmias, to include aggravation of congenital AV fistula, status-post repair; premature ventricular contractions/intraventricular conduction deficits; atrial fibrillation; paroxysmal supraventricular tachycardia; and tachybrady syndrome).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

 INTRODUCTION

The Veteran served on active duty from February 1956 to February 1976.  He served in the Republic of Vietnam from August 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In June 2014, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The case is REMANDED for the following action:

1. Obtain all VA records for treatment of a heart disorder since May 2012 and associate with the e-folder.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2.  Request that the Veteran identify all non-VA health care providers who have treated him for a heart disorder since March 2011.  THE VETERAN IS HEREBY NOTIFIED THAT HE SHOULD SUBMIT ANY ADDITIONAL INFORMATION FROM ANY TREATING PHYSICIANS OR CONSULTING PHYSICIANS WHO HAVE TREATED HIM FOR A HEART DISORDER, IN PARTICULAR ANY PHYSCIANS WHO HAVE EXPRESSED AN OPINION THAT ANY CURRENT HEART DISORDER WAS CAUSED OR AGGRAVATED BY MILILTARY SERVICE. 

After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the e-folder.  

3.  Arrange for a claims file and e-file review: after all available records have been associated with the e-folder, have the record reviewed by an appropriately qualified VA or contract physician to determine WHETHER THE VETERAN HAS ANY CARDIAC DISORDER THAT WAS CAUSED OR, IF CONGENITAL AGGRAVATED BY MILITARY SERVICE. IF DEEMED APPROPRIATE BY THE AMC OR BY THE EXAMINER, A PHYSICAL EXAMINATION MAY BE CONDUCTED.  




The examiner must respond to the following questions:

(a)  Is the Veteran's cardiac disorder congenital?  If so, is it a congenital disease or a congenital defect?  Under VA law, a defect differs from a disease in that the former is considered "more or less stationary in nature" while the latter is "capable of improving or deteriorating."

(b)  If the heart disorder is a congenital defect, did the Veteran experience a superimposed disease or injury to the heart during service which resulted in additional disability? 

(c)  If the heart disorder is a congenital disease, did it permanently increase in severity during his military service?

(d)  If there was a permanent increase in severity of a preexisting congenital heart disorder, is it "undebatable" that this permanent increase in severity was due to the natural progression of the disorder?

4.  Alternatively, is the Veteran's current heart disorder the result of any incident of his military service, to include documented in-service treatment for chest pain or premature ventricular contractions (PVCs)?

In rendering this opinion, the examiner's attention is drawn to the following specific items of evidence: 

* Service treatment records (STRs) document complaints of chest pain in March 1968, which was diagnosed as gastric reflux; 

* September 1972 STRs show Veteran underwent a cardiology consultation, and an EKG found PVCs that vanished with exercise; 

* October 1972 STR shows the Veteran was seen for pain in the pericardium for 10 days; 

* May 1973 EKG was within normal limits; 

* March 1975 EKG and workup revealed heart/cardiac findings within normal limits; 
* Private treatment notes dated October 1983 through September 1986, showing reports of premature heart beats and palpitations, occasional "fluttering and skip" of heart, and "symptomatic PVCs which were benign;" 

* July 1997 private treatment report showing complaints of shortness of breath with exertion for a year; 

* June 1998 private treatment report showing Veteran newly-diagnosed with atrial fibrillation; 

* August 2002 cardiac catheterization report; 

* October 2002 report referencing surgical repair of coronary AV fistula; 

* August 2009 letter from the Veteran's private primary care physician, Dr. Monderer; 

* October 2009 letter from the Veteran's private cardiologist, Dr. Collier; 

* May 2008 VA examination report, in which the examiner opined that the Veteran's arrhythmias and AV fistula were not caused by or a result of PVCs during service, but were congenital in nature, and;

* March 2011 and April 2011 ischemic heart disease disability benefits questionnaires, showing no diagnosis of that disorder.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

5.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



